Citation Nr: 0121146	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  00-16 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for ruptured left 
tympanic membrane.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from October 1942 to October 
1945, and service in the reserves from October 1949 to 
February 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied service connection for bilateral 
hearing loss, tinnitus, and a ruptured left tympanic 
membrane.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  Bilateral hearing loss disability was not present during 
active duty or manifested within a year thereof; nor is it 
etiologically related to active duty.

3.  The veteran has tinnitus due to inservice exposure to 
acoustic trauma. 

4.  A rupture of the left tympanic membrane was not present 
in active duty and is not etiologically related to active 
duty.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2000); Pub. L. No. 106-475, 114 Stat. 2096, 
2098-99 (2000); 38 C.F.R. §§ 3.303 (2000).

2.  Bilateral tinnitus was incurred in active duty.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); Pub. L. No. 
106-475, 114 Stat. 2096, 2098-99 (2000); 38 C.F.R. §§ 3.303 
(2000).

3.  A ruptured left tympanic membrane was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2000); Pub. L. No. 106-475, 114 Stat. 2096, 
2098-99 (2000); 38 C.F.R. §§ 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The evidence of record indicates that the veteran served as a 
fighter pilot during his period of active service.  Of record 
are reports of yearly flight physicals for the periods from 
September 1942 to September 1945, and from September 1949 to 
July 1959.  The reports for the veteran's active duty reveal 
no complaints of hearing difficulty, ringing, buzzing, 
earache or discharge.  On physical examination, the veteran 
had normal external auditory canals and normal tympanic 
membranes.  Hearing was 15/15 bilaterally for whispered and 
spoken voice, and 20/20 bilaterally for coin click.  Severe 
injuries to the head were denied.  On his July 1948 
appointment to the Naval Reserve, the veteran certified that 
his physical condition had not changed materially since his 
release from active service.  Reports of flight physicals 
performed during the veteran's reserve service showed his 
hearing to be within normal limits, and are silent as to 
complaints concerning hearing difficulty.  

The veteran filed his claim for service connection for 
bilateral hearing loss and a punctured left ear drum in 
February 1999.  In support of his claim, the veteran 
submitted a statement from a fellow service member who had 
knowledge of the veteran's active service.  He stated that 
the fighter squadron to which he and the veteran were 
attached was in its final training phase when the veteran 
received an injury during a radial diving tactical training 
maneuver.  He stated that the injury had been serious enough 
to place the veteran at risk of reassignment.      

The veteran was afforded an audiological examination in July 
1999.  He reported that he had experienced hearing difficulty 
in his left ear since 1944.  He indicated that during 
training his aircraft had experienced a rapid loss of 
pressure, and as a result, his left eardrum had ruptured and 
bled.  He reported tinnitus, otalgia and frequent dizziness.  
Audiometric testing revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
55
60
70
LEFT
15
25
50
60
65

Word recognition scores were 96 percent bilaterally.  The 
diagnoses were mild to severe sensorineural hearing loss and 
bilateral constant tinnitus.

The veteran was also afforded an examination for diseases of 
the ear in August 1999.  On physical examination, the veteran 
was found to have sclerotic tympanic membranes.  The examiner 
stated that this condition might have represented a history 
of perforation.  The external ear and mastoids were normal.  
Sensorineural hearing loss was diagnosed.  The examiner 
stated that the veteran's hearing loss was normal given his 
age, but that his condition might also be related to noise 
exposure.  Mild bilateral tinnitus was also indicated.

The veteran's claims folder, to include his service medical 
records and the reports of the July and August 1999 VA 
examinations, was reviewed by a VA examiner in November 2000.  
The examiner concluded that the veteran's hearing loss was 
not related to the reported training accident in service.  In 
support of this conclusion, he noted that the veteran had 
demonstrated normal hearing ten years after the initial 
claimed injury and that the veteran's symmetric bilateral 
hearing loss was more suggestive of hearing loss with age.



II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet.App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefits sought on appeal.  The RO 
provided the veteran with a current VA examination of his 
claimed disabilities.  The veteran has not identified and the 
Board is not aware of any additional evidence or information 
which could be obtained to substantiate his claims.  In sum, 
the facts relevant to these claims have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110.  Service 
connection may also be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107(b)).

A.  Hearing Loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, the evidence demonstrates that the veteran 
currently has hearing loss disability.  Although the veteran 
maintains that the claimed hearing loss began during his 
active service, the medical evidence indicates otherwise.  
The veteran's service medical records, including reports of 
flight physicals performed through 1959, do not reflect any 
pertinent complaint and show that the veteran's hearing was 
repeatedly found to be normal.  The first recorded complaint 
of hearing disability was in February 1999, when the veteran 
filed his claim for service connection..  Moreover, the 
November 1999 reviewing examiner indicated his belief that 
the veteran's hearing disability was a product of his age as 
opposed to an event in service.  Under the circumstances, the 
Board must conclude that the preponderance of the evidence is 
against the veteran's claim.

B.  Tinnitus

The record indicates that the veteran experienced acoustic 
trauma during service.
He served as a fighter pilot in the F6F Hellcat, and reports 
that he was exposed to noise in the performance of those 
duties.  There is no evidence of intercurrent noise exposure.  

Although there is no medical evidence of tinnitus either in 
service or for several years thereafter, the July 1999 VA 
examiner noted that the veteran had bilateral constant 
tinnitus that was matched to a 3K Hertz tone at 65 decibels.  
The August 1999 examiner diagnosed "mild bilateral tinnitus 
which may be related to noise exposure."  Therefore, the 
Board concludes that the evidence of record has reached the 
level of equipoise with respect to whether the veteran's 
tinnitus originated in service.  Accordingly, service 
connection for tinnitus is warranted.  

C. Ruptured Left Tympanic Membrane

As noted above, the veteran's service medical records, 
including reports of flight physicals performed through 1959, 
are negative for evidence of a ruptured left tympanic 
membrane.  The evidence submitted concerning this claimed 
injury is limited to the veteran's own statement and the 
statement of a fellow service member, who simply relates that 
the veteran sustained an injury to his left inner ear during 
training.  However, neither the veteran nor his lay witness 
is competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The August 1999 VA examiner did indicate that the veteran had 
sclerotic tympanic membranes which might have represented a 
history of perforation.  However, the examiner also noted 
that the only evidence to support such a history was the 
statement submitted by the veteran's colleague.  He made no 
definitive clinical finding with respect to the etiology of 
the sclerotic changes present.  There is no other medical 
evidence of record that supports the veteran's claim of a 
ruptured left tympanic membrane in service.  On the other 
hand, the medical evidence contemporaneous to the veteran's 
period of active duty and for a number of years thereafter 
shows that no evidence of a ruptured left tympanic membrane 
was found.  Therefore, the Board must conclude that the 
preponderance of the evidence establishes that any rupture of 
the left tympanic membrane sustained by the veteran occurred 
subsequent to his period of active duty and is unrelated to 
the period of active duty.
ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a ruptured left 
tympanic membrane is denied.



		
Shane A. Durkin
	Member, Board of Veterans' Appeals



 

